FILED
                                NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 CARLA ELIZABETH LOPEZ-                            No. 08-72680
 LENARIO, aka Lubia Karina Ibanez-
 Colindres; et al.,                                Agency Nos. A098-920-100
                                                              A098-920-105
                Petitioners,

    v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                             **
                               Submitted December 15, 2009


Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.

         Carla Elizabeth Lopez-Lenario and her brother Roberto Carlos Lopez-

Lenario, natives and citizens of El Salvador, petition for review of the decision of

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
the Board of Immigration Appeals dismissing their appeal from the immigration

judge’s denial of their application for asylum.

         Petitioners contend that the IJ violated their due process rights by failing to

consider properly the evidence of country conditions, and the BIA and IJ erred in

finding that petitioners did not belong to a particular social group that merited

asylum relief. Our review of the record indicates that the IJ did consider the State

Department country report and other reports in the record, and we reject petitioners

claim that there was a due process violation. See Ghaly v. INS, 58 F.3d 1425, 1430

(9th Cir. 1995).     In addition, the record does not compel reversal of the IJ’s and

BIA’s conclusion that petitioners failed to establish that they were persecuted by

gangs in El Salvador, or that they were members of a particular social group so as

to merit asylum relief. See Ramos-Lopez v. Holder, 563 855 F.3d 858-62 (9th Cir.

2009) (concluding that resistance to gang activity is not a particular social group

for the purpose of establishing nexus to a protected ground). To the extent that

petitioners raise a claim of a new particular social group (young adults who have

an uncle who was kidnapped and who fear being targeted by gangs) for the first

time on appeal, petitioners have failed to exhaust their administrative remedies and

we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th




jlf/Inventory                                2                                     08-72680
Cir. 2004). Accordingly, petitioners’ claims fail.

         PETITION FOR REVIEW DENIED in part; and DISMISSED in part.




jlf/Inventory                            3                     08-72680